Exhibit 10.2

 

  

Form of Agreement executed by:

Belo Advertising Customer Services, Inc.

Belo Capital Bureau, Inc.

Belo San Antonio, Inc.

Belo Technology Assets II, Inc.

Belo TV, Inc.

Corporate Arena Associates, Inc.

King News Corporation

KONG-TV, Inc.

KSKN Television, Inc.

KTTU-TV, Inc.

Northwest Cable News, Inc.

NTV, Inc.

Texas Cable News, Inc.

Belo Ventures, Inc.

SUPPLEMENT NO. 1 dated as of November 16, 2009 (this “Supplement”), to the
Guarantee Agreement dated as of February 26, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among BELO CORP., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto (together with the
Borrower, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
February 26, 2009 and further amended and restated on November 16, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 4.14 of the Guarantee Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guarantee Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Subsidiary. The Guarantee Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become

 

1



--------------------------------------------------------------------------------

effective when the Administrative Agent shall have received a counterpart of
this Supplement that bears the signature of the New Subsidiary and the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NEW SUBSIDIARY] By  

 

Name:   Guy H. Kerr Title:   Secretary

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by  

 

Name:   Title:  

 

4